          Case 1:21-cr-00215-RC Document 25 Filed 06/08/21 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                     :
                                             :
               v.                            :      Case No. 21-cr-215-RC
                                             :
JOHN STEVEN ANDERSON                         :
                                             :
                      Defendant.             :


    UNITED STATES’ RESPONSE TO MOTION FOR DESIGNATION REMOVAL

       The United States of America hereby responds to Defendant’s motion (DE 24) to remove

any sensitivity designation to a clip of U.S. Capitol security video that was designated as highly

confidential pursuant to the terms of this Court’s Protective Order Governing Discovery issued on

April 26, 2021 (DE 20). For the reasons set forth below, Defendant’s motion should be denied.

                           The Basis for the Sensitivity Designation

       In assessing Defendant’s request, it is important to understand the basis for and

consequences of the Government’s designation of U.S. Capitol security video as highly sensitive.

As set forth in the accompanying Declaration of Thomas A. DiBiase, General Counsel for the

United States Capitol Police (“USCP”) (Attachment A), the U.S. Capitol’s closed circuit video

system is the backbone of security for the U.S. Capitol and the surrounding U.S. Capitol Grounds.

Access to this system is strictly limited by the USCP, and disclosure of any footage from these

cameras must be approved by the USCP pursuant to its internal directives. The USCP’s Office of

the General Counsel has consistently taken a restrictive view of releasing such footage in cases

other than serious crimes or national security. While the footage can be viewed by investigators
            Case 1:21-cr-00215-RC Document 25 Filed 06/08/21 Page 2 of 4




who come to the office of the USCP, the dissemination of such footage is much more limited, and

occurs only in conjunction with protective orders that strictly prohibit the dissemination of the

footage.

        The USCP’s concern with release of the footage is based on an awareness of efforts made

by individuals, whether participants in the Capitol riots or not, to gather information about the

interior of the U.S. Capitol which is generally not publicly available. The USCP is concerned that

release of the footage without protection, especially to defendants who have already shown a desire

to interfere with the democratic process, will result in the release of information regarding the

vulnerabilities and security weaknesses of the U.S. Capitol which could be used in a future attack.

        After the attempted insurrection at the U.S. Capitol on January 6, 2021, in order to assist

in the investigation and prosecution of criminal cases, the USCP provided footage to the Federal

Bureau of Investigation (“FBI”). But it did so subject to several restrictions, including that the

footage: a) remain in the legal control of the USCP, b) not be subject to the Freedom of Information

Act, and c) be returned to the USCP at the conclusion of any investigation. For this reason, when

such footage has been relevant to a Capitol Riots case, it has been produced only subject to

protective order like the one issued by this Court.

        Pursuant to that Order, the Government has designated USCP security footage as “highly

sensitive,” which means that they cannot be disseminated beyond the defendant and his or her

legal team, or other persons to whom the Court may authorize disclosure (DE 20, at 2). To ensure

the protection of these highly sensitive materials, and as is standard with most protective orders,

those who receive documents covered by the Order must also receive and review a copy of the

Order itself (id. at 6).


                                                 2
           Case 1:21-cr-00215-RC Document 25 Filed 06/08/21 Page 3 of 4




       In addition, USCP security footage cannot be publicly filed or used in unsealed court

hearings absent agreement of the parties (id. at 3), which allows the Government to seek advance

permission from the General Counsel of the USCP. In those rare cases where USCP security

footage has been used in unsealed court proceedings, it has only been where the Government has

obtained advance approval from the USCP Office of General Counsel.

         Defendant Has Not Demonstrated Good Cause to Remove the Designation

       Stripped of histrionics and an improper attempt to argue the merits of the case, Defendant’s

request is simply that he be permitted to remove the sensitivity designation on a 30-second clip of

video in order to provide it to his doctors for use in generating a potential defense to the criminal

charges against him.

       There is no need to remove the sensitivity designation of the video. The Government has

no objection to Defendant sharing the video with his doctors and there is no need to change its

designation in order for Defendant to do so.

       Pursuant to Paragraph 4(b) of the Protective Order, Defendant is free to share even “highly

sensitive” material with his “legal defense team.” Pursuant to paragraph 3 of the Order, the “legal

defense team” to include any expert witnesses who are advising or assisting defense counsel with

this case (id. at 2). Because defense counsel is seeking information from defendant’s doctors to

use in connection with his criminal defense, then those doctors are part of the “legal defense team”

In the alternative, the Court could specifically designate these doctors as “authorized persons”

pursuant to paragraph 4(c) of the Order (id. at 2). Either way, Defendant is free to provide the

video to them, so long as defense counsel also provides them with a copy of the Order itself, as

required by paragraph 13 (id. at 6). Defendant and his counsel would then be free use the video

with the doctors in any manner he chooses, so long as the footage is not further disseminated.
                                                3
            Case 1:21-cr-00215-RC Document 25 Filed 06/08/21 Page 4 of 4




        Defendant’s exaggerated characterization of the Protective Order as “long and tortuous”

and the melodramatic suggestion that it will “scare” the doctors into ceasing communications with

defense counsel are absurd and unsupported by any evidence. Given the serious security concerns

expressed by the USCP, the simple act of providing a copy of the Protective Order to doctors who

already know they are assisting Defendant with his criminal case is a reasonable and necessary

step to protect the footage from inappropriate dissemination.

        WHEREFORE, the Government asks that the Court deny Defendant’s motion in its

entirety.



                                             Respectfully submitted,

                                             CHANNING D. PHILLIPS
                                             Acting United States Attorney
                                             DC Bar No. 415793


                                     By:     /s/ Robert Juman
                                             Robert Juman
                                             Assistant United States Attorney
                                             Bar No. NJ 033201993
                                             United States Attorney’s Office, Detailee
                                             555 Fourth Street, N.W.
                                             Washington, DC 20530
                                             Phone: (786) 514-9990
                                             E-mail: Robert.juman@usdoj.gov




                                                4
